DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are acceptable for the purpose of the examination.
Abstract
The qualifier “improved” is objected to. Therefore, appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (USPN 8255780) and Khalifa et al., “Convolution Coder Software Implementation Using VIiterbi Decoding Algorithm,” IEEE, pp 1-9, 23 May 2008.

As per claims 1 and 4, Saha et al. substantially teaches method/receiving device with appropriate memory [Saha et al, in Fig 1, discloses section 112 as memory or storage] to store application programs of Viterbi algorithm applicable for a Saha et al, in paragraph 53 and Fig 1 block 110, discloses ACS or add-compare-select operation of the Viterbi decoding process on the present and next operation which can be perceived as registers of the Trellis iteration]. 

    PNG
    media_image1.png
    444
    562
    media_image1.png
    Greyscale


Saha et al also teaches and performing, by the Viterbi decoder, the add-compare-select operation in the Viterbi algorithm for Mth-last to last data of the output signal based on known last M bits values of the original signal lSaha et al, in paragraph 22, discloses ACS or add-compare-select operation being performed on the register in reverse; that is from last the original],
However Saha et al fails to teach, wherein the Viterbi decoder receives an output signal generated by a convolution code encoder processing an original signal, and the convolution code encoder comprises M registers, M is a positive integer greater than or equal to 2.
But Khalifa et al teaches, wherein the Viterbi decoder receives an output signal generated by a convolution code encoder processing an original signal, and the convolution code encoder comprises M registers, M is a positive integer greater than or equal to 2. [Khalifa et al, in Fig 4, discloses a convolution encoder comprising of two registers wherein the registers are cleared with initial values of zero].

    PNG
    media_image2.png
    222
    584
    media_image2.png
    Greyscale

Figure 4: Coder of R= 1/2, K =3, m =2 code.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the encoded signal received for decoding in Saha’s  by encoding therein convolutional coding, as per the teachings of Khalifa with the motivation to reduce computational complexity via a FEC technique that is suited to a channel with transmitted signal corrupted by additive white gaussian noise. [Khalifa, page 2, column 2, paragraph 4].

As per claims 2 and 5, Saha and Khalifa teach wherein the Viterbi decoder takes Radix-21 as radix, i is a positive integer greater than or equal to 1, and the step of performing, by the Viterbi decoder, the add-compare-select operation in the Viterbi algorithm for the first to the Mth data of the output signal based on the known M initial values of the M registers comprises a step of: performing, by the Viterbi decoder, the add-compare-select operation for the first to the Mth data of the output signal by sequentially shifting the known M initial values of the known M registers out of the M registers by i and selecting a state corresponding to this shift from 2M states included in the M registers [Saha et al in paragraph 25 and slot 110, discloses that ACS or add-compare-select performs at least Radix-2^i or Radix-2 for i = 1 and Radix-4 for i = 2, where i is a positive integer].[ Saha et al, in paragraph 16, also discloses N bits or M initial values from the registers are shifted from a least significant side of the Next best state index and vice versa just like shifting from M initial values the known M registers].
 
As per claims 3 and 6, Saha and Khalifa teach wherein the step of 17performing, by the Viterbi decoder, the add-compare-select operation in the Viterbi algorithm for the Mth-last to the last data of the output signal based on the known last M bits values of the original signal comprises a step of: performing, by the Viterbi decoder, the add-compare-select operation for the Mth-last to the last data of the output signal by sequentially shifting the known last M bits values of the original signal into the M registers by i and selecting a state corresponding to this shift from the 2^M states Saha et al in paragraph 25 and slot 110, discloses that ACS or add-compare-select performs at least Radix-2^i or Radix-2 for i = 1 and Radix-4 for i = 2, where i is a positive integer].[ Saha et al, in paragraph 16, also discloses N bits or M initial values from the registers are shifted from a least significant side of the Next best state index and vice versa just like shifting from M initial values the known M registers].

Citation of Relevant Prior Arts
The prior art made of record and nor relied upon is considered pertinent to applicant’s disclosure.
For example, USP No 7822138 -B2- discloses Viterbi decoding of convolutional codes wherein: “High speed implementations of maximal likelihood detectors (MLDs) such as the above (1-D) example, PR4 detectors and E2PR4 detectors, rely on a simultaneous computation of a large number of branch metrics of length n, where n is the number of time steps of the trellis processed in parallel. Such detector designs are referred to as radix-2.sup.n designs. It is often convenient to choose n to be equal to the constraint length of the detector. The constraint length is the smallest number of time steps on the trellis for which loops, i.e. multiple paths connecting a given state at time T to a given state at time (T+n), appear. For example, E2PR4 has a constraint length of 5, thus the length of branch metrics for minimum loop size is 5, and the radix of corresponding designs is 2.sup.5=32. The calculation of a large number of branch metrics is both time and area consuming, and this is a limiting factor in a high speed MLD design “.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN-RICHARD THELEMAQUE whose telephone number is (571)272-9819.  The examiner can normally be reached on Mon thru Fri 8 to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached at 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 



/JEAN-RICHARD THELEMAQUE/Examiner, Art Unit 2112    

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112